Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim 1 refers to T-280, Noroo Paint. Trademarks are improper claim limitations (MPEP2173.05(u)). The language must be removed or replaced with its chemical name (if publicly known).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8,10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/015434 in view of Wu 2014/0206800 and Schrauwen 2017/0022358.
	The primary reference exemplifies (#7) a blend of 51.46 parts polycarbonate, 16.94 parts polyester, 20 parts polycarbonate-siloxane, 8 parts acrylic impact modifier and additives. The polyester (table 1) is PCT which is applicant’s preferred polyester. Normalized to 100 of the first three ingredients, this becomes:

	58% polycarbonate
	23% polycarbonate-siloxane
	19% polyester
	9 parts impact modifier

	This example lacks an LDS additive, but the reference does suggest fillers and various additives (paragraph 52,71).
	The addition of an LDS additive is known to enable metal plating of plastic substrates. Wu (paragraph 139,141,146; table 4) teaches 3-4 parts LDS additives in polycarbonate/polycarbonate-siloxane blends. Schrauwen (abstract; table 4) teaches adding 6 parts LDS additives in impact modified polycarbonate/polyester blends. 
	It would have been obvious to add an LDS additive to WO2017/015434’s composition to enable metal plating. This is especially so for the articles suggested by WO2017/015434 (eg antennas, lighting appliances paragraph 63) that are commonly metal plated (eg cellular antennas paragraph 259, lighting fixtures paragraph 260 of Wu).
The proposed combination inevitably would result in claim 1’s properties given the same ingredients in the same amounts as applicant prefers is suggested. Furthermore, the primary reference’s composition (even without LDS additive) is likely to meet the property requirements as LDS additives would be expected to not affect or even lessen the impact properties.

	In regards to applicant’s dependent claims:
	The polycarbonate-siloxane should be 20% siloxane (table 1; paragraph 33).
	The polycarbonate-siloxane has a MW of 30,000 (table 1).
	The LDS additive can be a spinel of chromium oxide (paragraph 141 of Wu; paragraph 67 of Schrauwen).
	The impact modifier (paragraph 54) may be a graft of styrene, acrylonitrile, acrylic esters etc upon polybutadiene.
	The impact modifier may be used in amounts as little as 1% (claim 18 of WO’434). Decreasing the amount of impact modifier in the cited example to 4 parts (or less) provides an impact modifier/ PC-siloxane ratio of 1:5.
	The 3-6 parts LDS additive with 9 parts impact modifier meets applicant’s LDS/impact modifier ratio.
	

Claims 1,3-8,10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/034376 in view of Wu 2014/0206800 and Schrauwen 2017/0022358.
Sohn 2018/0251635 is relied as a translation of WO2017/034376
	The reference exemplifies (#3) a blend of 60% polycarbonate, 30% polyester, 10% polycarbonate-siloxane, 2 parts MBS impact modifier, 2 parts ST/AN/GMA compatibilizer and additives. The polyester (paragraph 178) contains isosorbide and cyclohexanedimethanol units which qualifies as applicant’s polyester. 
	This example lacks an LDS additive, but the reference does suggest fillers and various additives (paragraph 147).
	The addition of an LDS additive is known to enable metal plating of plastic substrates. Wu (paragraph 139,141,146; table 4) teaches 3-4 % LDS additives in polycarbonate/polycarbonate-siloxane blends. Schrauwen (abstract; table 4) teaches adding 6 parts LDS additives to impact modified polycarbonate/polyester blends. 
	It would have been obvious to add an LDS additive to WO2017/034376’s composition to enable metal plating. This is especially so for the articles suggested by WO2017/034376 (eg lamp housings paragraph 167) that are commonly metal plated (eg automotive lighting articles paragraph 260 of Wu).
The proposed combination inevitably would result in claim 1’s properties given the same ingredients in the same amounts as applicant prefers is suggested. Furthermore, primary reference’s composition (even without LDS additive) is likely to meet the property requirements as LDS additives would be expected to not affect or even lessen the impact properties.

	In regards to applicant’s dependent claims:
	The polycarbonate-siloxane should be 1-20% siloxane (paragraph 60).
	The polycarbonate-siloxane has a MW of 10,000-200,000 (paragraph 61).
The LDS additive can be a spinel of chromium oxide (paragraph 141 of Wu; paragraph 67 of Schrauwen).
	The MBS “M-300” has a core/shell structure (see paragraph 55 of Kawabata 2012/0128984). More generally, the impact modifier (paragraph 24-42) may be a graft of styrene, acrylonitrile, acrylic esters etc upon polybutadiene.
	Wu (paragraph 146) teaches as little as 1% LDS while Schrauwen (paragraph 70) prefers as little as 1 part LDS. These amounts together with 2 parts impact modifier result in applicant’s claimed ratio.
The 3-6 parts LDS additive with 9 parts impact modifier meets applicant’s LDS/impact modifier ratio.

Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive. 
Applicant argues WO2017/015434 lacks an LDS additive.
This is not convincing. Of course WO2017/015434 lacks an LDS additive. The reference would have been applied as anticipatory if such a suggestion were in the reference. Arguing that no reference is anticipatory is never a convincing argument against an obviousness rejection.
Applicant argues WO2017/015434’s example 7’s composition is inferior to other examples in terms of cracking and therefore one of ordinary skill would not have attempted to alter/add to this composition as in the proposed rejection.
This is not convincing. WO2017/015434’s example 7 is not termed a “comparison”. Furthermore, this example’s 43 PC/25PCT/20 PC-Si  blend clearly falls within the scope the reference’s first claim. Example 7 is unquestionably part of WO2017/015434’s invention despite being less favorable than other examples. One of ordinary skill would have been motivated to alter/add to any of the reference’s examples.
Applicant also argues WO2017/034376 lacks an LDS additive.
This too is not convincing as the reference would have been applied as anticipatory if such a suggestion were in the reference. 
Applicant argues that the relative amounts of PC, PC-Si and polyester are critical, but the primary references both exemplify applicant’s relative amounts. The fact that there other examples outside of applicant’s ranges do not detract from the rejection(s) presented by the examiner.
Applicant argues that the primary references do not suggest the claimed height drop test. Applicant fails to show (or even allege) what the inherent values are for the cited examples of the prior art. Simply choosing to insert test properties unreported by the prior art  does not necessarily render previously known or obvious compositions patentable.
It is also noted that the weight drop test is for a metal plated specimen according to applicant examples. Applicant’s claim 1 would be a test on the composition itself – unplated.

	Claim 6 is considered to not require all three monomers. Therefore the previous rejection relying on KR2015037379 is no longer necessary. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        7/12/22